DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (TW 201944082).
In regards to claim 1, Liu discloses an electronic component handling apparatus comprising: a moving device (Liu Fig. 1) that: 
moves a device under test (DUT) (Liu Fig. 1 Item 100) comprising a first antenna (Liu Fig. 1 Item 101a) and presses the DUT against a socket (Liu Fig. 1 Item 30 paragraph 0070), and comprises: 
a holder that holds the DUT (Liu Fig. 1 Item 502); and 
a second antenna (Liu Fig. 1 Item 101b) that receives a radio wave radiated from the first antenna or radiates the radio wave to the first antenna (Liu paragraph 0058, 0061, 0064 and 0088).
In regards to claims 6 and 14, Liu discloses an electronic component handling apparatus as described above. Liu further discloses the holder comprises: a first connector (Liu paragraph 0061 note: this reads on coupling between antenna 101 and transmitter/receiver) that: is connected to the second antenna, transmits a radio wave or an electrical signal to the second antenna, and connects to a second 
In regards to claim 9, Liu discloses an electronic component handling apparatus as described above. Liu further discloses a tester (Liu Fig. 1 note: Device Under Test DUT, therefore Fig. 1 is a tester) comprising: a test head (Liu Fig. 1 Item 302) to which the socket is mounted, wherein the holder comprises: a first connector (Liu paragraph 0061 note: this reads on coupling between antenna 101 and transmitter/receiver) that is connected to the second antenna and transmits a radio wave or an electrical signal to the second antenna, the tester further comprises: a second connector (Liu paragraph 0062 note: this reads on 302 and 502 are electrically connected) connected to the first connector, and the tester tests the DUT by transmitting and receiving the radio wave between the first antenna and the second antenna in a state where the DUT is electrically connected to the socket and the first connector and the second connector are connected to each other (Liu paragraph 0061 0062 note: antenna 101 is inside 502 therefore antennas are electrically connected to Item 302 via first and second connector).
In regards to claim 10, Liu discloses an electronic component testing apparatus comprising: 
a tester (Liu Fig. 1 note: Device Under Test DUT, therefore Fig. 1 is a tester) that comprises: 
a test head (Liu Fig. 1 Item 302) electrically connected to the tester (Liu Fig. 1 paragraph 0064 note: Item 302 and 112 are electrically connected together); and 
a socket (Liu Fig. 1 Item 30) mounted on the test head, wherein the socket comprises: 
a socket body (Liu Fig. 1 Item 111) that: is mounted on the test head, and comprises a contactor electrically connected to a device under test (DUT) (Liu Fig. 1 Item 100 note: socket body 111 electrically connected to DUT 100 via Item 301) comprising a first antenna; and 
a socket cover (Liu Fig. 1 Item 502) that covers the socket body and presses (Liu paragraph 0071) the DUT against the socket body, the socket cover comprises: 

a first connector (Liu paragraph 0061 note: this reads on coupling between antenna 101 and transmitter/receiver) that is connected to the second antenna and transmits a radio wave or an electrical signal to the second antenna, the tester further comprises: 
a second connector (Liu paragraph 0062 note: this reads on 302 and 502 are electrically connected) that connects to the first connector, and the tester tests the DUT by transmitting and receiving the radio wave between the first antenna and the second antenna in a state where the DUT is electrically connected to the socket and the first connector and the second connector are connected to each other (Liu paragraph 0061 0062 note: antenna 101 is inside 502 therefore antennas are electrically connected to Item 302 via first and second connector).
In regards to claim 11, Liu discloses a socket (Liu Fig. 1 Item 30) electrically connected to a device under test (DUT) (Liu Fig. 1 Item 100) comprising a first antenna (Liu Fig. 1 Item 101a), the socket comprising: 
a socket body (Liu Fig. 1 Item 111)  that comprises: a contactor electrically connected to the DUT (Liu Fig. 1  note: socket body 111 electrically connected to DUT 100 via Item 301); and 
a socket cover (Liu Fig. 1 Item 502) that: covers the socket body and presses the DUT against the socket body, and comprises: a second antenna (Liu Fig. 1 Item 101a) that faces the socket body and receives the radio wave radiated from the first antenna or radiates the radio wave to the first antenna (Liu paragraph 0058, 0061, 0064 and 0088).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Huynh (TWI 625045).
In regards to claims 2 and 12, Liu discloses an electronic component handling apparatus as described above. Liu further discloses the holder: is interposed between the first antenna and the second antenna (Liu Fig. 1). Liu fails to teach an attenuation plate that attenuates the radio wave radiated from the first or the second antenna. However, Huynh discloses an attenuation plate that attenuates the radio wave radiated from the first or the second antenna (Huynh paragraph 0060 note: this reads on attenuate test signal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Huynh’s signal attenuation in Liu’s apparatus for ensuring consistency of measurement (Huynh paragraph 0006).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
In regards to claims 7 and 15, Liu discloses an electronic component handling apparatus as described above. Although Liu does not specifically mention a detector that is interposed between the second antenna and the first connector and converts an RF signal into a DC signal, the examiner takes official notice that converting an RF signal into a DC signal such as a demodulator is well known in the art. ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a demodulator in Liu’s apparatus for decoding AM and FM signal.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Jordan (US 20180299488).
In regards to claims 8 and 16, Liu discloses an electronic component handling apparatus as described above. Liu fails to teach the second antenna is a patch antenna comprising: a substrate; a .
Allowable Subject Matter
Claims 3-5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641